435 S.W.2d 505 (1968)
Johnny Lee JENKINS, Appellant,
v.
The STATE of Texas, Appellee.
No. 41640.
Court of Criminal Appeals of Texas.
November 27, 1968.
Rehearing Denied January 15, 1969.
Jim Law, Dallas, for appellant.
Henry Wade, Dist. Atty., Douglas Mulder, John Stauffer, Camille Elliott, Malcolm Dade, and Kerry P. FitzGerald, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, 10 years.
The sufficiency of the evidence to sustain the conviction is not challenged.
Appellant's first ground of error relates to an alleged unresponsive answer given by a State's witness during cross-examination. *506 Immediately after the alleged unresponsive answer was given, appellant's counsel requested that the court instruct the jury to disregard the answer, which the court promptly did. No further action was requested by appellant, and no error is therefore before this Court. Hughes v. State, 433 S.W.2d 698 (delivered October 23, 1968), and Burks v. State, Tex.Cr.App., 432 S.W.2d 925 (delivered October 30, 1968).
As his second ground of error, appellant contends that the prosecuting attorney committed error in questioning appellant about a prior conviction during cross-examination. No objection to such questioning was made, and therefore no error is presented. Ellis v. State, Tex.Cr. App., 379 S.W.2d 342.
Finding no reversible error, the judgment of the trial court is affirmed.